Mr. Justice Beckwith delivered the opinion of the Court: In 1851 one Flinchbaugh obtained letters patent for a design for the form and ornamental part of a cast iron cemetery tomb, and the appellant, as his agent, sold to the appellee’s testator the right secured by the letters patent for the State of Michigan, and he brought the present suit to set aside the sale on the ground of fraud. It appears from the evidence that the appellee’s testator inspected the letters patent before making the purchase, and was fully aware of the nature of the right which he bought. Designs for any impression, or to be placed on any article of manufacture in marble or other material, or for any hew shape or configuration of any article of manufacture, are patentable under the act of congress of August 20,1842. It is essential to the validity of a patent for a design, that it should be a new and an original one, but the law does not require that it should be useful. The bill alleges that the patent was void, but the only allegation in that regard necessary to be noticed, is the one stating that the design is not a novel one. The letters patent are not in evidence, and we do not know what particular design was patented. We are unable to determine whether it was a design for an impression, or for an ornament, or some other design. We are not informed whether the claim of the patentee was for an entirely new device in all its parts, or for some new configuration of old devices, so as to make a new design, and there is no evidence before us of the shape or configuration of the cast iron tomb mentioned in the letters patent. There is some evidence in the record that most of the ornaments in the design were nob new and original ones, but it is impossible for us, without knowing what was patented, to adjudge the letters patent void for want of novelty in the design, or in the shape or configuration of the tomb. The bill further alleges that cast iron tombs made- according to the design were not as durable, saleable, and could not be manufactured as cheaply as the appellant represented. The representations as to the durability and probable sale of the tombs were evidently mere matters of opinion. The cost of their manufacture to a great degree depends upon the number made from the same pattern. If a large number of tombs were cast from one pattern, the representations of the appellant would be substantially true, and it is evident that his representations in regard to the cost were made with reference to making the tombs in that manner. The bill alleges a misrepresentation in regard to the extent of sales previously made in other parts of the country, but the evidence does not sustain the allegation. The decree of the court below will be reversed, and the bill dismissed. Decree reversed.